Case 0:15-cv-62617-RKA Document 183 Entered on FLSD Docket 10/01/2019 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 15-62617-CIV-ALTMAN/Hunt

  UNITED STATES OF AMERICA
  EX REL. MARISELA CARMEN MEDRANO
  AND ADA LOPEZ,

         PLAINTIFFS,

  v.

  DIABETIC CARE RX, LLC, D/B/A
  PATIENT CARE AMERICA;
  RIORDAN, LEWIS & HADEN, INC.;
  PATRICK SMITH; AND
  MATTHEW SMITH,

        DEFENDANTS.
  ___________________________________/

                            JOINT STIPULATION OF DISMISSAL

           Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the qui tam

  provisions of the False Claims Act, 31 U.S.C. § 3730(b)(1), and in accordance with terms and

  conditions of the September 18, 2019, Settlement Agreement among the United States of

  America (“United States”), Relators Marisela Carmen Medrano and Ada Lopez (“Relators”),

  Defendant Diabetic Care Rx, LLC, d/b/a/ Patient Care America (“PCA”), Defendant Riordan,

  Lewis & Haden, Inc. (“RLH”), and Defendant Patrick Smith (attached as Exhibit 1), and the

  September 18, 2019, Settlement Agreement among the United States, Relators, and Defendant

  Matthew Smith (attached as Exhibit 2), the Parties hereby stipulate, through their undersigned

  counsel, to the entry of an order (1) dismissing with prejudice all claims that the United States

  has brought against the Defendants in this action, as set forth in the United States’ First Amended
Case 0:15-cv-62617-RKA Document 183 Entered on FLSD Docket 10/01/2019 Page 2 of 5




  Complaint in Intervention, subject to the terms and conditions of the Settlement Agreements;

  and (2) dismissing with prejudice all claims by the Relators in this case, except for the Relators’

  claims to a share of the settlement proceeds under 31 U.S.C. § 3730(d)(1).

         The Parties agree that the United States District Court for the Southern District of Florida

  shall have continuing jurisdiction to conduct all necessary proceedings in this action, including

  enforcement of the Settlement Agreements and issuing an order to determine the Relators’ share

  of the settlement proceeds.

          The Relators stipulate that the proposed settlements with all the Defendants are fair,

  adequate, and reasonable under all the circumstances, and the Relators will not object to the

  settlements pursuant to 31 U.S.C. § 3730(c)(2)(B). The Relators expressly waive the opportunity

  for a hearing on any objection to the settlements with the Defendants under 31 U.S.C.

  § 3730(b)(2)(B).

         The Parties respectfully request that the Court enter an order in the form of the attached,

  proposed order.




                                                  2
Case 0:15-cv-62617-RKA Document 183 Entered on FLSD Docket 10/01/2019 Page 3 of 5




  Dated: October 1, 2019                        Respectfully submitted,

   By:   Gerald E. Greenberg                                 JOSEPH H. HUNT
         GERALD E. GREENBERG                                 Assistant Attorney General
         Fla. Bar. No. 440094                                Civil Division
         GELBER SCHACHTER &
         GREENBERG, P.A.                                     ARIANA FAJARDO ORSHAN
         1221 Brickell Avenue, Suite 2010                    United States Attorney
         Miami, Florida 33131                                Southern District of Florida
         Telephone: (305) 728-0950
         Facsimile: (305) 728-0951                           SUSAN TORRES
         Email: ggreenberg@gsgpa.com                         Assistant United States Attorney
                                                             Fla. Bar. No. 133590
         Counsel for Defendant Diabetic Care                 99 N.E. 4th Street
         Rx, LLC, d/b/a Patient Care America                 Miami, Florida 33132
                                                             Telephone: (305) 961-9331
   By:   Stephanie A. Casey                                  Facsimile: (305) 530-7139
         STEPHANIE A. CASEY                                  Email: Susan.Torres@usdoj.gov
         Fla. Bar No. 97483
         COLSON HICKS EIDSON, P.A.                    By:    Holly H. Snow
         255 Alhambra Circle, PH                             MICHAEL D. GRANSTON
         Coral Gables, Florida 33134                         JAMIE ANN YAVELBERG
         Telephone: (305) 476-7400                           HOLLY H. SNOW
         Facsimile: (305) 476-7444                           NICHOLAS C. PERROS
         Email: scasey@colson.com                            Attorneys, Civil Division
                                                             U.S. Department of Justice
         Counsel for Defendant Riordan,                      P.O. Box 261
         Lewis & Haden, Inc.                                 Ben Franklin Station
                                                             Washington, DC 20044
                                                             Telephone: (202) 616-2879
   By:   Daniel S. Fridman                                   Email: Holly.H.Snow@usdoj.gov
         DANIEL S. FRIDMAN
         Fla. Bar No. 176478                                 Counsel for the United States
         WHITE & CASE LLP
         Southeast Financial Ctr., Suite 4900         By:   Steven F. Grover
         200 South Biscayne Boulevard                       STEVEN F. GROVER, P.A.
         Miami, Florida 33131                               507 SE 11th Ct.
         Telephone: (305) 371-2700                          Fort Lauderdale, FL 33316
         Facsimile: (305) 358-5744                          Telephone: (954) 290-8826
         Email: dfridman@whitecase.com                      Email: stevenfgrover@gmail.com

         Counsel for Defendant Patrick Smith                Counsel for Relators




                                                  3
Case 0:15-cv-62617-RKA Document 183 Entered on FLSD Docket 10/01/2019 Page 4 of 5




   By:   Ryan K. Stumphauzer
         RYAN K. STUMPHAUZER
         Fla. Bar No. 0012176
         Stumphauzer & Sloman, PLLC
         SunTrust International Center
         One SE 3rd Avenue, Suite 1820
         Miami, Florida 33131
         Telephone: (305) 371-9686
         Facsimile: (305) 371-9687
         Email: rstumphauzer@sslawyers.com

         Counsel for Defendant Matthew
         Smith




                                             4
Case 0:15-cv-62617-RKA Document 183 Entered on FLSD Docket 10/01/2019 Page 5 of 5




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was served this 1st day of October,

  2019 via CM/ECF.

                                          Holly H. Snow
                                          Holly H. Snow




                                            5
